       Case 4:20-cv-10899-MFL-DRG ECF No. 1-4 filed 04/08/20                                         PageID.67                 Page 1 of 3
64356

Proposed Rules                                                                                   Federal Register
                                                                                                 Vol. 60, No. 241

                                                                                                 Friday, December 15, 1995



This section of the FEDERAL REGISTER             its business loan programs, SBA is                                       Subject mat-         Section
contains notices to the public of the proposed                                                        Subpart
                                                 proposing to eliminate many pages of                                     ter covered         numbers
issuance of rules and regulations. The           business loan regulations and
purpose of these notices is to give interested   consolidate and simplify the remainder.         A ....................   Policies ap-      120.100 to
persons an opportunity to participate in the        The proposed rule combines Parts                                        plicable to       120.199.
rule making prior to the adoption of the final                                                                              all busi-
                                                 108, 116, 120, 122 and 131 of 13 CFR
rules.                                                                                                                      ness loans.
                                                 into one new Part to be known as Part           B ....................   Loanmaking        120.200 to
                                                 120. The new Part 120 will regulate all                                    policy spe-       120.299.
SMALL BUSINESS ADMINISTRATION                    of SBA’s non-disaster financial                                            cific to
                                                 assistance to small businesses under its                                   Guaran-
13 CFR Parts 108, 116, 120, 122, 131             general business loan program (‘‘7(a)                                      tees and
                                                 loans’’), its microloan demonstration                                      Direct 7(a)
Business Loan Programs                           program (‘‘Microloans’’), and its                                          Loans.
                                                 development company program (‘‘504              C ....................   Special Pur-      120.300 to
AGENCY:   Small Business Administration                                                                                     pose              120.399.
                                                 loans’’).
(SBA).                                                                                                                      Loans.
                                                    Many repetitive and overlapping
ACTION:   Proposed rule.                                                                         D ....................   Lenders .......   120.400 to
                                                 sections from the current regulations                                                        120.499.
SUMMARY:    In response to President             will be eliminated. The remaining               E ....................   Loan Admin-       120.500 to
Clinton’s government-wide regulatory             provisions will be easy to find and easy                                   istration.        120.599.
review directive, SBA has completed a            to understand. Formerly, provisions             F ....................   Secondary         120.600 to
                                                 applicable to a business loan program                                      Market.           120.699.
page-by-page and line-by-line review of
                                                 were often located in different Parts.          G ...................    Microloan         120.700 to
all of its existing regulations. SBA                                                                                        Dem-              120.799.
determined that it could eliminate some          Sometimes unintended differences
                                                 developed between the loan programs in                                     onstration
regulations and consolidate, clarify, and                                                                                   Program.
                                                 the interpretation or implementation of
simplify the remainder. This proposed                                                            H ....................   Development 120.800 to
rule consolidates five current CFR parts         similar program policies because of                                        Company     120.899.
into one Part to be known as Part 120.           minor inconsistencies in the language of                                   Loan Pro-
The surviving Part 120 covers virtually          the provisions in the several Parts.                                       gram (504).
all policies and regulations, other than         These inconsistencies have been
size standards, applicable to SBA’s              eliminated.                                        The most noticeable change in the
                                                    In the proposed rule, the basic              proposed regulation is in the format.
business (non-disaster) loan programs.
                                                 requirements that apply to all of the           The rule is written in a ‘‘user-friendly’’,
Almost all provisions have been
                                                 business loan programs are located in           ‘‘plain-language’’ style. Provisions have
reworded, renumbered, and relocated.
                                                 subpart A. These include elements               been grouped in logical sequences.
There are a few new or revised policies.
                                                 currently found in portions of Parts 108,       Descriptive headings make it easier to
Several sections have been deleted.
                                                 116, and 120. Policies specific to a            find sections. Hyphenated section
However, most of the revisions merely
                                                 particular program are in the separate          numbers are no longer used. Questions
streamline and clarify the regulations
                                                 subpart applying to that program. Rules         and answers are sometimes used.
and do not represent substantive
                                                 specific to 7(a) loans will be in subpart       Wherever possible, ordinary language is
change.
                                                 B and include elements currently in             used instead of ‘‘government-speak’’.
DATES: Comments must be submitted on             portions of Parts 116, 120, and 122.               SBA’s intent was to write regulations
or before January 16, 1996.                      Regulations applying to SBA’s special           that provide easy-to-comprehend notice
ADDRESSES: Address written comments              purpose loans currently in Part 122 and         of the general content of a policy, rather
to David R. Kohler, Associate General            a portion of Part 116 will be in subpart        than detailed information explaining or
Counsel for General Law, (120) Small             C. Subparts D, E, and F will contain            expounding upon that policy. Much
Business Administration, 409 3rd Street          rules regarding lenders, program                explanatory material currently in the
S.W., Washington, D.C. 20416.                    administration, and the secondary               regulations and used primarily by SBA
FOR FURTHER INFORMATION CONTACT:                 market currently found primarily in Part        personnel to implement SBA’s programs
Ronald Matzner, Associate Deputy                 120. The loan moratorium provisions             has been eliminated from the proposed
General Counsel; Office of General               presently in Part 131 will also be in           rule, but is available to the public and
Counsel, at (202) 205–6882.                      subpart E. Subpart G will contain rules         may be found in SBA policy guidances,
SUPPLEMENTARY INFORMATION: On March              specific to Microloans currently in Part        Standard Operating Procedures
4, 1995, President Clinton directed all          122. Finally, regulations applying only         (‘‘SOPs’’), and other SBA materials.
federal agencies to conduct a page-by-           to 504 loans currently located in Part             Most of the revisions do not represent
page, line-by-line review of their               108 will be in subpart H. The following         policy changes. In many cases, the
existing regulations to determine which          chart summarizes the proposed rule:             wording of the regulation has been
could be eliminated or streamlined. The                                                          changed to conform to actual conduct.
                                                                    Subject mat-       Section   Although SBA is not aware of any
President’s directive complemented                  Subpart         ter covered       numbers
SBA’s ongoing reinvention effort, which                                                          instances, SBA requests comments
had already targeted portions of the             Introduction ...   Overview of     120.1 to     regarding any inadvertent substantive
business loan programs for streamlining                              Part 120;        120.99.    changes which may have been   EXHIBIT
                                                                                                                                   caused C
and simplification. From its review of                               definitions.                by rewording and format changes.
                                                                                                                                                  Page 1
       Case 4:20-cv-10899-MFL-DRG ECF No. 1-4 filed 04/08/20                                             PageID.68          Page 2 of 3
64360             Federal Register / Vol. 60, No. 241 / Friday, December 15, 1995 / Proposed Rules

whether the prohibition extends to                  small businesses which sell sexually oriented        Note 2. The proposed regulation
businesses principally engaged in promoting         products or services, or engage in sexually       establishes a new ‘‘Eligible Passive
religion through their activities. Nonetheless,     oriented activities. The present regulation is    Company’’ rule replacing the current ‘‘alter
such businesses in the past have been found         silent regarding obscene, pornographic, or        ego’’ rule. The new rule will be found at
to be ineligible.                                   sexually oriented activities. A business          § 120.111. An ‘‘Eligible Passive Company’’ is
   SBA’s primary focus is to provide financial      engaging in any such activity that is illegal     defined as an entity which does not engage
assistance to for-profit small businesses that      is ineligible under § 120.110(h) of this          in regular and continuous business activity,
can contribute to job growth and economic           regulation. However, SBA receives inquiries       which leases real or personal property to an
development in the United States. Within the        regarding businesses engaged in activities        Operating Company for use in the Operating
limits set by the Establishment Clause of the       which, while not illegal, may be considered       Company’s operations. SBA generally makes
Constitution, SBA does not disqualify               by the average person to be obscene or            business loans only to small businesses
otherwise eligible small businesses from            pornographic.                                     engaged in regular business activities, and
receiving financial assistance merely because          ‘‘Obscene’’ material is not protected by the   prohibits such assistance to entities engaged
they offer religious books, articles, or other      First Amendment. It has been defined by the       in passive investment or real estate
products for sale or because they support or        United States Supreme Court in the context        development, or which do not engage in
encourage moral and ethical values based            of a criminal case, Miller v. California, 413     regular and continuous activity as an
upon religious beliefs. At the same time, SBA       U.S. 15, 24 (1973), as follows: ‘‘* * *           operating business. SBA calls such entities
does not make financial assistance available        whether a work which depicts or describes         ‘‘passive businesses.’’ At the same time, SBA
to religious entities or their affiliates for use   sexual conduct is obscene is [determined by]      recognizes that valid business reasons may
in directly promoting or teaching religion.         whether the average person, applying              exist for an Operating Company not to own
   The Establishment Clause of the First            contemporary community standards, would           the real estate and fixed assets used to
Amendment, which states ‘‘Congress shall            find that the work, taken as a whole, appeals     conduct its business. This proposed rule
make no law respecting an establishment of          to the prurient interest, whether the work        would allow certain passive businesses to be
religion,’’ serves as a limitation on               depicts or describes, in a patently offensive     eligible for SBA assistance if that assistance
governmental activities with regard to              way, sexual conduct specifically defined by       is used only to acquire and/or improve real
religion. The Establishment Clause primarily        the applicable state law, and whether the         or personal property leased to a small
proscribes ‘‘sponsorship, financial support,        work, taken as a whole, lacks serious literary,   business and is used in that small business’
and active involvement of the sovereign in          artistic, political, or scientific value.’’       operations. The proposed rule would
religious activity.’’ Walz v. Tax Commission,          Under Supreme Court precedent, ‘‘[w]hen        eliminate certain requirements and
397 U.S. 664, 668 (1970). ‘‘Neither a state nor     the government appropriates funds to              restrictions which presently limit the use of
the Federal Government * * * can pass laws          establish a program, it is entitled to define     real estate holding entities in SBA’s business-
which aid one religion, aid all religions, or       the limits of that program.’’ Rust v. Sullivan,   loan and development company programs.
prefer one religion over another * * * No tax       114 L.Ed.2d 233, 256 (1991). In
                                                    implementing its programs, SBA must also             For purposes of these regulations, an
in any amount, large or small, can be levied
to support any religious activities or              follow the Congressional mandate set forth in     Operating Company is defined in section
institutions, whatever they may be called, or       Section 4(d) of the Small Business Act (15        120.100 as a small business actively currently
whatever form they may adopt to teach or            U.S.C. 633(d)) (‘‘the Act’’) to consider the      involved in conducting business operations
practice religion.’’ Everson v. Bd. of Educ.,       public interest in granting or denying an         or about to be located on real property owned
330 U.S. 1, 15–16 (1947); see also Grand            application for SBA financial assistance.         by an Eligible Passive Company, or using or
Rapids School Dist. v. Ball, 473 U.S. 373, 381         Having considered the legal precedent and      about to use in its business operations,
(1985) (quoting this language); McCollum v.         the Congressional mandate, SBA has                personal property owned by an Eligible
Bd. of Educ., 333 U.S. 203, 210 (1948) (same).      determined that it may exclude small              Passive Company.
   Under the proposed rule, SBA would not           businesses engaging in lawful activities of an       Many years ago, SBA agreed to assist
provide financial assistance to businesses          obscene, pornographic, or prurient sexual         eligible Operating Companies seeking SBA
principally engaged in teaching, instructing,       nature. Under the proposed rule, SBA would        financial assistance through their affiliated
counseling, or indoctrinating religion or           not provide financial assistance to small         ‘‘mirror image’’ passive businesses by
religious beliefs. While incidental or indirect     businesses which present live performances        creating an exception for such ‘‘alter egos’’.
support of religious objectives might be            of a prurient sexual nature or which derive       Subsequent modifications to the mirror
permissible, SBA would not provide                  significant gross revenue from the sale, on a     image requirement permitted variations in
financial assistance to a newspaper,                regular basis, of products or services, or the    ownership percentages between the operating
broadcasting business, day care center, or          presentation of depictions or displays, of a      business and the alter ego for immediate
private school principally engaged in such          pornographic, obscene, or prurient sexual         family members. Such variances led to
activities.                                         nature. Thus, an establishment featuring          conflicting interpretations of the policy,
   Some of the more difficult eligibility           nude dancing, or a book, magazine or video        which have frustrated its original intent and
inquiries received by SBA field offices have        store containing merchandise of a prurient        confused both the public and SBA personnel.
involved businesses which engage in                 sexual nature would not be eligible for SBA       Such variances limited the effectiveness of
activities in a secular setting which may be        financial assistance if the obscene,              the intended assistance. In addition, the
considered to be religious in nature. The U.S.      pornographic, or prurient activity                variances caused inconsistencies between the
Supreme Court has held that aid used to fund        contributed to the generation of a significant    7(a) loan program and the development
specifically religious activities in an             portion of the gross revenue of the business.     company loan program.
otherwise substantially secular setting, has           SBA considers this proposed rule to be            On February 22, 1994, SBA published (59
the primary effect of advancing religion, and       consistent with its obligation to direct its      FR 8425) a proposed rule (‘‘1994 proposal’’)
therefore violates the Establishment Clause.        limited resources and financial assistance to     to eliminate the conflicting interpretations
Hunt v. McNair, 413 U.S. 734 (1973); Bowen          small businesses in ways which will best          and inconsistencies and to revise the family
v. Kendrick, 487 U.S. 589, 613 (1988). The          accomplish SBA’s mission, serve its               member common ownership threshold to
facts of each situation must be carefully           constituency, and serve the public interest.      extend the alter ego exception to additional
examined. With the above Supreme Court              Applicants’ First Amendment freedoms are          passive businesses. SBA received more than
standard in mind, SBA proposes to include           in no way abridged. They may still express        twenty detailed comments suggesting
among ineligible businesses those principally       their views, exercise their freedoms, operate     changes in the proposal. It also has received
engaged in teaching, instructing, counseling        their businesses, and obtain any other aid        many other suggestions and
or indoctrinating religion or religious beliefs,    available to them.                                recommendations from small business
whether the setting is religious or secular,           SBA is considering the use of a percentage     owners, development companies, lending
because, in SBA’s view, financial assistance        of gross revenue instead of ‘‘significant’’ in    institutions and SBA employees at regulatory
to such small businesses would violate the          the final formulation of this rule and requests   partnership meetings and other outreach
Establishment Clause.                               commenters to focus particularly on the           activities conducted by SBA. After
   SBA field office personnel and others also       relative merits of the two approaches and         considering these comments and   EXHIBIT
                                                                                                                                          suggestions, C
have sought guidance on the eligibility of          what percentage would be appropriate.             SBA has revised its thinking sufficiently to
                                                                                                                                              Page 2
      Case 4:20-cv-10899-MFL-DRG ECF No. 1-4 filed 04/08/20                                PageID.69         Page 3 of 3
               Federal Register / Vol. 60, No. 241 / Friday, December 15, 1995 / Proposed Rules                            64375

operations personal property owned by        documentation in its file to support the       (a) Non-profit businesses (for-profit
a Passive Company.                           certification.                              subsidiaries are eligible);
  Preference is any arrangement giving                                                      (b) Financial businesses primarily
                                             § 120.102 Funds not available from          engaged in the business of lending, such
a Lender or a CDC a preferred position
                                             alternative sources, including personal
compared to SBA relating to the making                                                   as banks, finance companies, and factors
                                             resources of principals.
of a business loan with respect to such                                                  (pawn shops, although engaged in
things as repayment, collateral,               An applicant for a business loan must     lending, may qualify in some
guarantees, control, maintainance of a       show that the desired funds are not         circumstances);
compensating balance, purchase of a          available from the personal resources of       (c) Passive businesses owned by
Certificate of deposit or acceptance of a    the applicant’s principals or other         developers and landlords that do not
separate or companion loan, without          sources such as the sale of the             actively use or occupy the assets
SBA’s consent.                               applicant’s assets or securities. SBA       acquired or improved with the loan
  Rural Area is a political subdivision      may require the use of personal             proceeds (except Eligible Passive
or unincorporated area in a non-             resources before a loan will be granted,    Companies under § 120.111);
metropolitan county (as defined by the       unless SBA determines that undue               (d) Life insurance companies;
Department of Agriculture), or, if in a      hardship would result or if the loan is        (e) Businesses located in a foreign
metropolitan county, any such                to an employee trust.                       country (businesses in the U.S. owned
subdivision or area with a resident          § 120.103 Are farm enterprises eligible?
                                                                                         by aliens may qualify);
population under 20,000 which is                                                            (f) Pyramid sale distribution plans;
                                                Federal financial assistance to             (g) Businesses deriving more than
designated by SBA as rural.                  agricultural enterprises is generally
  Service Provider is an entity that                                                     one-third of gross annual income from
                                             made by the United States Department        legal gambling activities);
contracts with a Lender or CDC to            of Agriculture (USDA), but may be made
perform management, marketing, legal                                                        (h) Businesses engaged in any illegal
                                             by SBA under the Memorandum of              activity;
or other services.                           Understanding signed by SBA and                (i) Private clubs and businesses which
Subpart A—Policies Applying to All           USDA. Farm-related businesses are           limit the number of memberships for
Business Loans                               eligible businesses under SBA’s             reasons other than capacity;
                                             business loan programs.                        (j) Government-owned entities (except
Eligibility Requirements                                                                 for businesses owned or controlled by a
                                             § 120.104 Are businesses financed by
                                             SBICs eligible?
                                                                                         Native American tribe);
§ 120.100 What are the basic requirements
                                                                                            (k) Businesses principally engaged in
for all Borrowers?                             SBA may make or guarantee loans to        teaching, instructing, counseling or
   To be an eligible Borrower for an SBA     a business financed by an SBIC if SBA’s     indoctrinating religion or religious
loan, a small business must:                 collateral position will be superior to     beliefs, whether in a religious or secular
   (a) Be an operating business (except      that of the SBIC. SBA may also make or      setting;
for loans to Passive Companies);             guarantee a loan to an otherwise eligible      (l) Consumer and marketing
   (b) Be organized for profit;              small business which temporarily is         cooperatives (producer cooperatives are
   (c) Be located in the United States;      owned or controlled by an SBIC under        eligible);
   (d) Be small under the size               the regulations in part 107 of this            (m) Loan packagers earning 30
requirements of Part 121 of this chapter     chapter. SBA neither guarantees SBIC        percent or more of their gross annual
(including affiliates). See subpart H of     loans nor makes loans jointly with          revenue from packaging SBA loans;
this part for the size standards of Part     SBICs.                                         (n) Businesses with an Associate
121 of this chapter which apply only to                                                  considered to have control under Part
                                             § 120.105 Special consideration for
504 loans; and                               veterans.                                   121 who is incarcerated, on probation,
   (e) Must demonstrate a need for the                                                   on parole, or subject to pending felony
desired credit.                                 SBA will give special consideration to   charges;
                                             a small business owned by a veteran or,        (o) Businesses in which the Lender or
§ 120.101 Credit not available elsewhere.    if the veteran chooses not to apply, to     CDC, or any of its Associates owns an
  SBA provides business loan                 a business owned or controlled by one       equity interest (unless waived by SBA
assistance only to applicants for whom       of the veteran’s dependents. If the         for good cause in the case of minor
the desired credit is not otherwise          veteran is deceased or permanently          ownership interests);
available on reasonable terms from non-      disabled, SBA will give special                (p) Businesses which:
Federal sources. SBA requires the            consideration to one survivor or               (1) Present live performances of a
Lender or CDC to certify or otherwise        dependent. SBA will process the             prurient sexual nature; or
show that the desired credit is              application of a business owned or             (2) Derive significant gross revenue
unavailable to the applicant on              controlled by a veteran or dependent        through the sale of products or services,
reasonable terms and conditions from         promptly, resolve close questions in the    or the presentation of depictions or
non-Federal sources without SBA              applicant’s favor, and pay particular       displays, of a prurient sexual nature;
assistance, taking into consideration the    attention to maximum loan maturity.            (q) Unless waived by SBA for good
prevailing rates and terms in the            For SBA loans, a veteran is a person        cause, businesses that have previously
community in or near where the               honorably discharged from active            defaulted on a Federal loan or Federally
applicant conducts business, for similar     military service.                           assisted financing, resulting in the
purposes and periods of time.                Ineligible Businesses and Eligible          Federal government or any of its
Submission of an application to SBA by       Passive Companies                           agencies or Departments sustaining a
a Lender or CDC constitutes certification                                                loss in any of its programs, and
by the Lender or CDC that it has             § 120.110 What businesses are ineligible    businesses owned or controlled by an
examined the availability of credit to the   for SBA business loans?                     applicant or any of its Associates which
applicant, has based its certification         The following types of businesses are     previously owned, operated,EXHIBIT
                                                                                                                         or         C
upon that examination, and has               ineligible:                                 controlled a business which defaulted
                                                                                                                            Page 3
